DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-6, 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kushida et al. US 2009/0135013.
Regarding claims 1, 9, Kushida et al. discloses a method/apparatus for associating a target object with an item, wherein the method is applied to a processing device (see Fig. 15, element 40), wherein the processing device is connected to a laser radar (Fig. 15, element 220) mounted on a rack 1, a line number of the laser radar is lower than a preset line value, and a sensing range of the laser radar covers each item on the rack (see Fig. 15; paragraph 0045), and wherein the method comprises: 
acquiring sensing information obtained in association with the laser radar sensing the target object (paragraph 0104); 
determining a trigger point coordinate of the target object within the sensing range according to the sensing information (Fig. 17; paragraph 0120); and 
determining an item associated with the target object according to the trigger point coordinate of the target object and a position coordinate of said each item stored in advance (paragraphs 0138-0139).
	Regarding claims 2, 10, Kushida discloses wherein the laser radar is a mechanical scanning laser radar, the number of the mechanical scanning laser radar is at least one, and a sensing range combination of all the mechanical scanning laser radars covers each item on the rack (Fig. 18; paragraph 0116).
Regarding claims 3, 11, Kushida discloses wherein the laser radar is a single-point ranging laser radar, the number of the single-point ranging laser radar is multiple, the multiple single-point ranging laser radars line up in accordance with a preset interval, and a sensing range combination of the multiple single-point ranging laser radars covers each item on the rack (Figs. 1, 3; paragraphs 0049, 0056, 0104-0105).
	Regarding claims 4, 12, Kushida discloses wherein the step of determining a trigger point coordinate of the target object within the sensing range according to the sensing information comprises: determining a serial code of a target laser radar based on the sensing information, wherein the sensing information is generated by the target laser radar, and the sensing information includes a distance value and an azimuth angle of the target object relative to the target laser radar; searching for a position coordinate of the target laser radar according to the serial code of the target laser radar and determining the trigger point coordinate of the target object within the sensing range according to the position coordinate of the target laser radar as well as the distance value and the azimuth angle of the target object relative to the target laser radar (abstract; Fig. 1; paragraphs 0010, 0049, 0056, 0138).
	Regarding claims 5 and 13, Kushida discloses wherein the step of determining an item associated with the target object according to the trigger point coordinate of the target object and a position coordinate of said each item stored in advance comprises: determining a target item according to the trigger point coordinate of the target object and a position coordinate of said each item stored in advance, wherein the position coordinate of the target item is within a preset distance from the trigger point coordinate of the target object; and determining the target item as an item associated with the target object (abstract; paragraphs 0120, 0123, 0138).
	Regarding claims 6 and 14, Kushida discloses obtaining a height of a respective lamination of the rack; obtaining position information and size information of said each item, wherein the position information includes a serial code of the lamination on which the item is located, and a horizontal order number of the item on the lamination on which the item is located; determining a longitudinal position coordinate of said each item according to the serial code of the lamination on which said each item is located and the height of the respective lamination; and determining a lateral position coordinate of said each item according to the horizontal order number and the size information of said each item (Fig. 21; paragraph 0121).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kushida et al. US 2009/0135013 in view of Ogawa et al. US 2015/0348060.
Regarding claim 17, Kushida discloses the processing device (see Fig. 15, element 40).  He does not specifically disclose a non-transitory computer-readable storage medium having stored thereon a computer program, wherein the computer program, when being executed by a processing device, performs a method of claim 1 above.  However, the non-transitory computer-readable storage medium having stored thereon a computer program, wherein the computer program, when being executed by a processing device is well-known in the art as disclosed in paragraphs 0493-0494 of Ogawa et al..
Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the teaching of Ogawa in the apparatus of Kushida.
One of ordinary skill in the art would have been motivated to do that in order to execute the method of claim 1 above using the processing device.
Regarding claim 18, Kushida discloses wherein the laser radar is a mechanical scanning laser radar, the number of the mechanical scanning laser radar is at least one, and a sensing range combination of all the mechanical scanning laser radars covers each item on the rack (Fig. 18; paragraph 0116).
Regarding claim 19, Kushida discloses wherein the laser radar is a single-point ranging laser radar, the number of the single-point ranging laser radar is multiple, the multiple single-point ranging laser radars line up in accordance with a preset interval, and a sensing range combination of the multiple single-point ranging laser radars covers each item on the rack (Figs. 1, 3; paragraphs 0049, 0056, 0104-0105).
Regarding claim 20, Kushida discloses wherein the step of determining a trigger point coordinate of the target object within the sensing range according to the sensing information comprises: determining a serial code of a target laser radar based on the sensing information, wherein the sensing information is generated by the target laser radar, and the sensing information includes a distance value and an azimuth angle of the target object relative to the target laser radar; searching for a position coordinate of the target laser radar according to the serial code of the target laser radar and determining the trigger point coordinate of the target object within the sensing range according to the position coordinate of the target laser radar as well as the distance value and the azimuth angle of the target object relative to the target laser radar (abstract; Fig. 1; paragraphs 0010, 0049, 0056, 0138).

5.	Claims 7-8, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Takahashi et al. U.S. Publication no. 2015/0186903.  Control method and control system
b.	Shetty et al. U.S. Publication no. 2017/0181116.  Rack location determination system
c.	Fisher et al. U.S. Publication no. 2018/0046062.  System and techniques for image capture

7.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
5/19/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637